Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
           Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-12 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Ishikawa et al. (7,597,058).
          Ishikawa et al. teach a sewing machine comprising an upper shaft 3 and a lower shaft 17 and a belt 22 provided for driving the upper and lower shaft in a synchronized manner.  The upper shaft is for driving a needle and conventional presser foot and take up or balance for providing the proper needle insertion and thread “pull” forming a proper stitch.  The lower shaft is provided for driving a rotary shuttle or loop taker 50 and conventional feed dogs.  An idling system including a motor 38 and pulleys 23 and 24 is provided for engaging or “pushing” against the belt between the upper shaft and lower shaft.  By pushing against the belt, a control is provided for changing the synchronizing point of belt length between the needle and loop taker.  The maximum push occurring at points illustrated in figure 11 (far left and far right) and a “normal” synchronization and center of gravity passing through at the middle illustration.  The idle mechanism includes a rotating body 38 which rotates the idler pulleys 23 and 24.  The rotating body is actuated or moved in synchronization with the movement of the upper shaft.  An electronic transmission mechanism or control is connected to the upper shaft and is provided for controlling the rotation of the motor 38 based on information including the rotation of the upper shaft (from column 4, lines 46-50).     
ALLOWABLE SUBJECT MATTER
          Claims 3 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nittou, Sahl, Klee and Koike et al and Nakajima et al. illustrate an idle pulley system which is movable or controlled for adjusting a belt or chain length between two synchronized rotating shafts. 
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732